Citation Nr: 1109606	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for major depressive disorder, also claimed as anxiety attacks; alcohol abuse; asbestosis; hepatitis C; and nonservice-connected pension.  

The Veteran filed a timely Notice of Disagreement in August 2007 and a Statement of the Case as to the issues of entitlement to service connection for major depressive disorder, also claimed as anxiety attacks; alcohol abuse; asbestosis; and hepatitis C was issued in December 2007.  The Veteran submitted a Substantive Appeal in February 2008 as to such issues.  A Statement of the Case as to the issue of entitlement to nonservice-connected pension was issued in July 2008; however, the Veteran did not submit a Substantive Appeal and the issue was thus not perfected.  

In September 2009, the Board denied the Veteran's claims of entitlement to service connection for alcohol abuse, asbestosis, and hepatitis C, and remanded the remaining issue of entitlement to service connection for major depressive disorder, also claimed as anxiety attacks, for additional development.  The file has now been returned to the Board for further consideration.


FINDING OF FACT

There is no probative evidence of record indicating that the Veteran's acquired psychiatric disorder, to include depression and anxiety, is related to his active service, or any incident therein, or was incurred during any presumptive period thereafter.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include depression and anxiety, was not incurred in or aggravated by the active service, and may not be presumed as such.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655(a)(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a May 2007 letter, before the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, and obtain service, VA, and private treatment records, as indicated.  The May 2007 letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was scheduled for a VA examination in December 2009 in order to determine if his current acquired psychiatric disorder, to include depression and anxiety, was related to his active service, including his in-service psychiatric complaints.  However, the Veteran did not appear for the December 2009 VA examination, nor did he provide good cause for his absence and request a rescheduled examination.

In this case, all identified and authorized service, VA, and private treatment records relevant to the issue on appeal, including those records maintained by the Social Security Administration (SSA), have been requested or obtained.  In this regard, the Board notes that the Veteran noted that he received VA treatment in Murfreesboro, Tennessee.  The RO sent the Veteran a letter in July 2007 inquiring as to the dates of such treatment and informing the Veteran that the treatment records would be obtained once the information regarding his dates of treatment was submitted.  To date, the Veteran has not responded to the July 2007 letter.  

The Board notes that the Veteran, as discussed above, did not respond to the July 2007 letter.  Also, as discussed in the September 2009 Board decision, the Veteran did not appear for a hearing before the Board scheduled in May 2009.  Further, as discussed above, the Veteran did not appear for the VA examination scheduled in December 2009.  As a result, any information that may have been obtained in either the VA treatment records, the Veteran's testimony before the Board, or any VA examination report, and possibly would have been beneficial to the Veteran's claim, is not of record.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include depression and anxiety.  In order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, in this case, psychosis, manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the first element for direct service connection, medical evidence of a current disability, has been met.  The Veteran's VA treatment records indicate that he has been diagnosed with depression in as early as April 2006.  His VA treatment records associated with the claims file dated during the appellate period reveal diagnoses including major depressive disorder, major depression, depression, and anxiety disorder.  Thus, there exists medical evidence of a current disability.

As to the second element for direct service connection, medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, the Board finds that such has also been met.  The Veteran's service treatment records indicate that he was seen a number of occasions in September 1971 and complained of multiple family problems, including the separation of his parents.  He was diagnosed with acute situational stress.  In December 1971, the Veteran presented in a state of alternating depression and anxiety over his parents' separation, however, he was not diagnosed with any condition at that time.  In August 1972, the Veteran presented nervous and agitated and discussed multiple problems, and was diagnosed with adjustment reaction.  The Veteran's Reports of Medical Examination and History, dated in September 1972 and conducted for the purpose of separation from service, are silent for any psychiatric abnormalities or complaints.   

The Board now turns to a discussion of whether the third element required for direct service connection, evidence of a nexus, or causal relationship, between the claimed in-service disease or injury and the current disability is met.  In this case, the Board finds that the third element is not met, as there is no probative evidence of record indicating that the Veteran's current acquired psychiatric disorder, to include depression and anxiety, is related to his active service, including his in-service psychiatric complaints.  

The Board, at the time of its September 2009 remand, directed the RO to afford the Veteran a VA examination in order to determine if any acquired psychiatric disorder found present was related to the Veteran's active service, specifically, his in-service psychiatric complaints.  The RO scheduled the Veteran for a VA examination in December 2009; however, he did not appear or give good cause for his absence and request a rescheduled examination.  

Because the Veteran failed to report for the examination, VA may proceed with the adjudication of the claim based on the evidence of record.  38 C.F.R. § 3.655.  As such, the evidence of record does not include a competent opinion relating the Veteran's current acquired psychiatric disorder, to include depression and anxiety, to his active service, including his in-service psychiatric complaints.  Moreover, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board has considered the Veteran's lay statements in this case.  While the Board acknowledges that the Federal Circuit has held that lay testimony could, in certain circumstances, constitute competent nexus evidence, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current acquired psychiatric disorder, to include depression and anxiety, and any aspect of service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the Veteran's assertions to be of little probative value as he is not competent to opine on such a complex medical question.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, service connection on a direct basis is not warranted because there is no probative evidence indicating that the Veteran's acquired psychiatric disorder, to include depression and anxiety, is related to active service, including his in-service psychiatric complaints.  Service connection is also not warranted on a presumptive basis because there is no probative evidence indicating that the Veteran's acquired psychiatric disorder, to include depression and anxiety, manifested to a compensable degree within one year of separation from active service.

As there is no probative evidence in support of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, the benefit of the doubt rule does not apply and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric condition, to include depression and anxiety, is denied  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


